July 25, 2007 VIA:EDGAR Max A. Webb Assistant Director Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 RE:Host America Corporation Preliminary Schedule 14A Filed June 6, 2007 SEC File No. 000-16196 Mr. Webb: Thank you for your letter dated June 29, 2007 regarding the review of Host America Corporation’s to Preliminary Schedule 14A. We understand that your process is to assist us in compliance with applicable disclosure requirements and to aid us in enhancing the overall disclosure of these and future filings. Filed electronically on behalf of Host America Corporation is Amendment No. 1 to Preliminary Schedule 14A originally filed on June 6, 2007.On July25, 2007, we filed our responses to your written comments of June29, 2007.Pursuant to the Staff’s comment letter, we have included all corresponding Form 14A changes in our Amendment No. 1 to Form 14A.This letter highlights the changes requested by the Staff in its comment letter dated June 29, 2007 and are included in our amended filing. Further, in response to the comments received from the Securities and Exchange Commission, the Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosures in the filing; · Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. General Comment No. 1: The comment is noted and all abbreviations in the document have been spelled out when they are first used to provide a more detailed understanding of the acronym. Comment No. 2: The comment is noted and all technical terms in the document have been more fully explained when they are first used to provide a more detailed understanding of the term. 1 of 9 Comment No. 3: The comment is noted and we have provided our net revenues and net loss for the most recent audited and stub periods, as well as comparable pro forma figures assuming the sale of the food service operations under the “Summary Term Sheet” section. Comment No. 4: The comment is noted and we have included language in the “Summary Term Sheet” specifying that the sale of the food service business revenues represent 80% of the Company’s revenues and that our future success will depend on the success of our energy conservation product.In addition, we have included language specifying that the energy conservation product accounts for only 1% of our current revenues.Please also be advised that the application of modifying the sine wave is widely accepted and is utilized in the marketplace. Summary Term Sheet for the Sale of the Food Service Business, page 1: Comment No. 5: The comment is noted and we have revised the first reference to the Principals and disclosed their respective positions within the company. Reasons for the Corporate Dining and the Lindley Sales, page 1: Comment No. 6: The comment is noted and we have revised this section and disclosed and discussed in detail the various strategic alternatives found under “The Asset Sale Transactions, Overview and Background” section. Principle Parties under the Corporate Dining Sale Agreement, page 2: Comment No. 7: The comment is noted and we have made the language consistent to define our energy management division and the two segments: “electrical contracting services” and “energy conservation” throughout the document. Interests of Host Management and Directors, page 5: Comment No. 8: The comment is noted and we have included the language to describe the differing interests of the Directors and Executive Officers that are referenced. 2 of 9 Opinions of our Financial Advisor Regarding the Fairness, page 6: Comment No. 9: The comment is noted and we have made the language consistent to the assignment to our financial advisor, to determine whether the sales were fair, from a financial point of view to the shareholders. Questions and Answers about the Proposals, page 7: General Comment No.10: The comment is noted and we have made the language consistent to disclose the use of proceeds.Additionally, we have deleted redundant discussions within the answers to the fourth, fifth and sixth questions. Q: What will our business be following the sale of our food service business? page 8 Comment No.11: The comment is noted and we have revised the language to provide a more straightforward understanding of the way our product improves the efficacy of a lighting system.Please be advised that additionally, we have provided further discussion here about the details of our claim: When installed in a system of fluorescent lights, the EnerLume-EM™ conditions the input power so that the fluorescent ballasts create the output power to the lamps more efficiently, as fluorescent ballasts draw consistent power 100% of the time. Looking at the voltage sine waveat the zero crossing, florescent ballasts draw very high amounts of current to make up for the lack of voltage. Almost all of this current is wasted and turns into excess heat and not light. The EnerLume-EM™ does not allow florescent ballasts to draw power at and after the zero crossing until there is enough voltage to create meaningful power. By creating this delay, the EnerLume-EM™ increases the efficiency of the ballasts. As a result, electric consumption is reduced while maintaining nearly all of the light output. The efficacy of a lighting system is defined as the light output per unit of energy consumed.In most installations, the EnerLume-EM™ reduces the consumption in kilowatts by about 15%.At the same time, the light (as measured in foot-candles at the floor) is reduced by less than 5%.This small reduction in light coupled with a much larger reduction in energy consumption, and by definition, increases the efficacy of the lighting system in which the EnerLume-EM™ is installed. As we feel we have created a more efficient and effective method to conserve electrical energy than our competitors by utilizing and modifying the sine wave as a widely accepted technology as noted in Comment # 4, we also believe that disclosing the above may benefit our competitors when we discuss the voltage sine wave at the zero crossing.The disclosure currently discusses that our “firmware, governed by sophisticated algorithms, provides timing direction to the ballasts as to when to draw power in such a way as to maintain full, peak voltage for maximum light output” which is analogous to the discussion above. 3 of 9 Q: What will happen if the proposal to amend our Articles of Incorporation…? page 8 Comment No.12: The comment is noted and we have included the language in the answer to describe that all rights to the name “Host America.” will be sold in connection with the proposed Corporate Dining Sale Agreement. Upon the closing of the sale of our food service business, page 17 Comment No.13: The comment is noted and we have excluded the language “cash generated from operations after the closing” as to alleviate confusion. We will require additional capital to implement our plan, page 17 Comment No.14: Please be advised that the factors involved, both potentially favorable or unfavorable, in business performance from both an economic perspective and a marketing effectiveness perspective can alter the magnitude of forecasts and therefore future fundraisings.We feel that, to quantify the amount of additional capital needed, might mis-inform the shareholders to the extent that there exists numerous variables involved in forecasting. The consummation of the sale of our food service business, page 18 Comment No.15: The comment is noted and we have excluded the language associated with the risks of the failure of the sale to be consummated and the potential for loss of business. Our energy services segment has incurred significant operating losses since inception, page 19 Comment No.16: The comment is noted and we have included language to quantify the amount of losses in the first sentence of this risk factor. Patents and other proprietary rights provide uncertain protection, page 19 Comment No.17: The comment is noted and we have included language to further describe the patent pending and intellectual property rights of the technology for the EnerLume-EM™ light controller. 4 of 9 Our energy conservation segment faces an inherent risk of exposure, page 20 Comment No.18: The comment is noted and we have included language to further describe the significance of being listed under Underwriters Laboratories. Please be advised, that the relevance of being listed by Underwriters Laboratories is national recognition by consumers and municipalities that the product is safe.Many municipalities require a nationally recognized testing laboratory to test products before they can be sold in their area.The UL Listing Mark on a product is the manufacturer’s representation that samples of the complete product have been tested by UL to nationally recognized Safety Standards and found to be free from reasonably foreseeable risk of fire, electric shock and related hazards. Overview and Background, page 22 Comment No.19: The comment is noted and additional language is included under the “Performance of our Food Service Markets…” to further discuss the achievements we have experienced within our food service division.Please be advised however, in calculating and disclosing the net loss per share to discuss specific performance of a segment or a division can create comparability issues and distort the results with respect to the amount of shares used in the calculation.We have been increasing the amount of common shares included in the calculation of net loss per share over five times since the three years and interim period as per your request, as fundraising efforts to sustain the business have been necessary.Therefore we believe that this type of disclosure will not be effective to achieve the desired results. Alternatives Considered by Management: Business Strategy, page 23 Alternatives Considered by Management: Pursue Inside Buyers, page 24 Final Negotiation and Documentation, page 25 Comment No.20: The comment is noted and we have included language to further disclose the relative dates with respect to the material events regarding our decision to sell to the inside buyers. Alternatives Considered by Management: Business Strategy, page 23 Comment No.21: The comment is noted and we have included language to further disclose how we were advised by Ardour Capital Group in their Business Review and Summary Report discussion to our Board of Directors. Comment No.22: The comment is noted and we have included language to further disclose how we plan to utilize investment advisors to access private equity capital markets. 5 of 9 Comment No.23: The comment is noted and we have excluded the language that if the energy conservation segment is not a public company, its valuation may not be as attractive when viewed as a purely private concern.Our initial reasoning was that we believe that the private equity capital markets will find more attractive a private investment in a public entity.However, after further review we have decided that this disclosure was not relevant to the discussion. Comment No.24: Please be advised, that as member of our Board of Directors, Mr. Rossomando has abstained from voting on all Board decisions regarding the sale of our Lindley food service business.Messrs. Cerreta and Hayes were not considered or included in any considerations or decisions of alternative business strategies, in the consideration of possible outside buyers or any other decision to that effect.As Messrs. Rossomando and Cerreta are the original principals of Lindley Food Service since their startup in 1984, and as Mr. Hayes’s sole responsibility as Director of Operations of our Corporate Dining segment, their participation was imperative in order to continue these businesses subsequent to any sale.Therefore, their input as key managers made it necessary for the consideration to pursue inside buyers. Final Negotiation and Documentation, page 25 Comment No.25: Please be advised, that we have not received offers from outside buyers.We have disclosed that prior talks never materialized with any possible outside buyers, and the Board of Directors concluded that it is in the best interests of shareholders not to expend additional financial resources and efforts to undertake an additional external review of the potential markets as the external business market platform has not changed from 2002. Comment No.26: Please be advised that our Board of Directors and Audit Committee have adopted written policies and procedures relating to approval or ratification of “related party transactions.” Under the adopted policies and procedures, our Audit Committee is to review the material facts of all interested transactions that require the Committee's review and either approve or disapprove of an entry into the interested transactions, subject to certain exceptions, by taking into account, among other factors it deems appropriate, whether the interested transaction is on terms no less favorable than terms generally available to an unaffiliated third-party under the same or similar circumstances and the extent of the related person's interest in the transaction. No director may participate in any discussion or approval of an interested transaction for which he or she is a related party. The Board determined that from a related party perspective the proposed transactions represented the fair value to the company and its shareholders under the opinion of fairness from the independent valuation firm Marshall & Stevens and not to go below the median range as reported in their fairness opinion.The Board further commented that the final asset purchase agreements, being subject to post-closing adjustments specific to inventory levels and/or potential loss or increases in business and client base, ensures that a fair and equitable procedure has been reached with respect to this related party transaction. Your comment to disclose the members of the Audit Committee has been included in the language discussing the “Final Negotiations and Documentation”. 6 of 9 Reasons for the Corporate Dining and Lindley Sales, page 26 Comment No.27: The comment is noted and we have included language to further discuss the critical liquidity challenge as found in the prior risk factor.Please be advised, that the “changes in management” language found in our Overview and Background section has been omitted.The changes in management” language was included to further emphases the legal and regulatory issues and not an underlying reason for the decision to sell the food service business.With this omission, the sentence will not be construed as potentially misleading. Comment No.28: Please be advised that the Corporate Dining buyer will not be responsible for the liabilities as you have mentioned.The executed Asset Purchase Agreement specifically states only the select assets and intangibles are part of the asset sales.These assets mainly do not include the open receivables or the cash on hand, and therefore all parties have further agreed that the current liabilities associated with the business will not be part of the agreement.Our independent valuation has taken into consideration the specific attributes of the sale, as mentioned above, when they determined their opinion. Form of Corporate Dining Sale, page 28 Comment No.29: Please be advised that we fully explain in detail the liabilities assumed and the liabilities not assumed under the Corporate Dining Asset Purchase Agreement under the heading “Description of Liabilities to be Assumed by Corporate Dining Buyer under Corporate Dining Sale Agreement”, and “Description of Liabilities to be Retained by Host under Corporate Dining Sale Agreement” respectively. Description of Liabilities to be Assumed by Lindley Buyer, page 35 Comment No.30: The comment is noted and we have included language to further disclose and quantify the obligations owing to FoodBrokers arising out of the previous FoodBrokers transaction. Opinion of our Financial Advisor Regarding the Fairness, page 40 Comment No.31: The comment is noted and we have included the material findings of Marshall & Stevens in addition to their methodologies. Comment No.32: The comment is noted and we have included the financial projections from management included in the projected income statement included in the body of the proxy. 7 of 9 Comment No.33: Please be advised, that we have attached, as Exhibit A, the detailed reports provided to us from Marshall
